Title: Adams’ Notes and Minutes of the Trial: Court of Vice Admiralty, Boston, July 1769
From: Adams, John
To: 


       Butler vs. Brigg Union.
       14. Car. 2d, c. 11, §.15. Seizures confined to Officers of his Majestys Customs, for the Time being.
       
       7. & 8. W. 3, c. 22, §. 6. Officers in America the same Power.§.n. Treasury, and Commissioners may constitute such and so many officers of the Customs in any Port &c., when and as often as to them shall seem needfull.
       7. G. 3. American Commissioners vested with such Powers as are now exercised by Commissioners in England by Laws in being. May be put under the Management and direction of Commissioners. Expressly any 3 of em to have the same Powers with Commissioners in England.
       Commission. 2d. page. All the Powers expressly given that were exercised by the Commissioners in England, and particularly to constitute Inferiour officers in any Ports. 4. page. Other Officers, Power to enter Houses, and ships, and do all Things agreeable to Law.
       
       Butlers Commission. Full Power to search and seize. 6. G. 1, c. 21, §.25. 11. G. 1, c. 30, §.22. Evidence of Officers Authority as of a Fact.
       Mr. Otis. Common Practice, for the principal Officers of the Port to seize, not for the Inferiour Officers to seize.
       King cant erect new Courts. They must be established by Act of Parliament. Therefore if the Powers in the Commission exceed the Act, they are void.
       Q. whether within the Acts, Butler can seize. By the Act of Charles he is not appointed by his Majesty, nor an officer of the Customs. He is merely a preventive officer.
       Commissioners Commission. Inferiour Officers. No Warrant from the Treasurer. No Authority without.
       Is he constituted by the Treasury and Customs in England.
       No such officer has ever done ay one Thing about the Customs.
      